IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20848
                         Summary Calendar



GERALD T. ARMSTRONG,

                                          Plaintiff-Appellant,

versus

J. W. ZAHN; RONNIE LOPEZ; DENNIS
GONDY; LISA JOHNSON; GARY JOHNSON:
PAT GONZALES; T. M. BOUDREAU; P. D.
ROSALES; D. AUTRY, Sergeant; E. A.
CALHOUN; L. LEMOINE, Sergeant,

                                          Defendants,

J. W. ZAHN; RONNIE LOPEZ; DENNIS GONDY;
LISA JOHNSON; PAT GONZALES; T. M.
BOUDREAU; P. D. ROSALES; D. AUTRY,
Sergeant; E. A. CALHOUN; L. LEMOINE,
Sergeant,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-97-CV-2163
                       --------------------
                          April 27, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Gerald Thomas Armstrong (#768439), a state prisoner, appeals

the summary-judgment dismissal of his complaint filed pursuant to

42 U.S.C. § 1983, alleging that his right to liberty under the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20848
                                -2-

Fourth Amendment was violated in connection with his arrest and

subsequent parole revocation.   Armstrong contends that there are

genuine issues of material fact concerning whether his

warrantless stop and arrest were constitutional, in view of the

fact that the arresting officers did not have a parole-violator

warrant.

     The district court did not err in granting summary judgment

and dismissing Armstrong's claims for failing to establish a

constitutional violation cognizable under 42 U.S.C. § 1983.     See

Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 525 (5th Cir.

1994).   The officers' warrantless stop of Armstrong and

investigation culminating in his arrest were justifiable under

Terry v. Ohio, 392 U.S. 1, 19-21 (1968), because the officers had

a reasonable and articulable suspicion that Armstrong had

committed a crime, regardless whether Armstrong also held the

status of a parole violator, and there has been no showing that

the scope of the Terry stop was unreasonable.

     AFFIRMED.